Title: Patrick Gibson to Thomas Jefferson, 3 January 1815
From: Gibson, Patrick
To: Jefferson, Thomas


            Sir Richmond  3d January 1815
          In consequence of a violent rheumatic attack in the right shoulder I have been unable sooner to reply to your favor of the 23d—Mr Hay who has obtaind the judgement agt Philpot, has promised me that every step shall be taken to force him to the paymt of the debt—I have remitted Mr Goodman the $130 directed in yours of the 23d and now inclose you $100 including as many small notes as we I have been able to pick up, neither of the Banks having any at this time—I also inclose you a blank note for your signature to renew yours in bank due 10/13th Inst which I will thank you to return me in course—with great respect I am
          Your obt ServtPatrick Gibson
        